DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application is a 371 of PCT/JP2017/041612 filed on November 20, 2017.
A preliminary amendment was received from the applicant on May 22, 2019.

Drawings
The drawings were received on May 22, 2019.  These drawings are acceptable.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on May 22, 2019, May 19, 2020, December 10, 2020 and January 12, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5 and 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mitsubishi Heavy Industries, Ltd. (JP 4-55498).
Mitsubishi Heavy Industries, Ltd. discloses the same communication system for an underwater drone as claimed, as shown in Figures 1-3, which is comprised of an underwater drone or robot, defined as Part #2, as shown in Figure 1, that is configured to move in water, at least one transmitting and receiving antenna, defined as Part #15, that is provided in an area where said antenna can communicate with said underwater drone by means of wireless communication, as shown in Figure 1, and a controller, defined as Part #4, that is connected to said antenna by means of a wired cable, as shown in Figure 1, and is configured to control the movement of said underwater drone or robot.  Said antenna is installed in water, as shown in Figure 1, and can be inserted into a container which is filled with water, as shown in Figure 1, which is to be inspected by said underwater drone or robot.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Mitsubishi Heavy Industries, Ltd. in view of Nakamura (JP2002314467 A).
Mitsubishi Heavy Industries, Ltd., as set forth above, discloses all of the features claimed except for the use of a transmitting and receiving antenna and a wired cable in the form of a leakage coaxial cable.
Nakamura discloses wireless communication equipment for use in water, as shown in Figure 1, which is comprised of a mobile underwater unit, defined as Part #21, at least one transmitting and receiving antenna, defined as Part #2, and a fixed control station, defined as Part #1, that is connected to said antenna by a wired cable, defined as Part #3, and is configured to control said mobile underwater unit, where said antenna and said wired cable comprise a leakage coaxial cable.
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art, to utilize a transmitting and receiving antenna and a wired cable in the form of a leakage coaxial cable, as taught by Nakamura, in combination with the communication system for an underwater drone as disclosed by Mitsubishi Heavy Industries, Ltd. for the purpose of providing a communication system for an underwater drone in order to improve a transmission rate of a transmitting and receiving antenna to an underwater drone.
Claims 7-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsubishi Heavy Industries, Ltd. in view of Klinger et al. (US 10,185,321).
Mitsubishi Heavy Industries, Ltd., as set forth above, discloses all of the features claimed except for the use of wireless communication between a transmitting and receiving antenna and a controller in place of a wired cable connection, and between a plurality of underwater drones.
Klinger et al. discloses an unmanned vehicle system, as shown in Figure 1, which is comprised of a plurality of unmanned vehicles, defined as Parts #102a-n, a wireless communication network, defined as Part #106, which must include a transmitting and receiving antenna, and a controller or base station, defined as Part #108, where wireless communication is possible between said controller or base station and said antenna instead of using a wired cable connection, and wireless communication is possible between each of said plurality of unmanned vehicles through said wireless communication network, as demonstrated in Figure 1.
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art, to utilize a wireless communication network and antenna between a controller and a plurality of unmanned vehicles, as taught by Klinger et al., in combination with the communication system for an underwater drone as disclosed by Mitsubishi Heavy Industries, Ltd. for the purpose of providing wireless communication between a controller and a plurality of underwater drones.
Claims 12, 15-17 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Toshima et al. (JP 2000346273 A) in view of Hatano et al. (JP 2018001967 A).
Toshima et al. discloses an insertion means for transferring a drone to or from an internal space, as shown in Figures 1-4, which is comprised of a chamber, defined as Part #14, that is provided adjacent to a wall portion of a pipeline, defined as Part #11, having an internal space, as shown in Figure 4, where said chamber partitions an interior of said chamber from said internal space of said pipeline, and is configured to allow said interior of said chamber to communicate with said internal space of said pipeline through an opening so that a drone, defined as Part #22, is transferred to or from said internal space of said pipeline, as shown in Figure 4.  A drone advancing and recovering apparatus, defined as Part #20, is also provided and configured to feed said drone into said internal space of said pipeline and to recover said drone from said internal space of said pipeline, as shown in Figure 4.  A cable hoisting mechanism, defined as Part #29, is provided to unwind and rewind a wired cable, defined as Part #25, that is connected to said drone, as shown in Figure 4.  A holding portion, defined as Part #23, is configured to hold said drone, and a moving portion, defined as Part #41, is configured to move said holding portion, as shown in Figures 1-2.
Toshima et al., as set forth above, discloses all of the features claimed except for the specific use of a door to open and close said chamber.
Hatano et al. discloses a take-off landing device for an unmanned vehicle for inspecting a closed space, as shown in Figure 1, where said device, defined as Part #2, includes a housing for holding an unmanned vehicle, defined as Part #4, which is attached to an opening, defined as Part #5, into a closed space, defined as Part #6, and a door, defined as Part #24, which opens to allow said unmanned vehicle to enter said closed space through said opening, as shown in Figure 1.
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art, to utilize a chamber for holding a drone with a door which opens to allow said drone to enter a closed space, as taught by Hatano et al., in combination with the insertion means for transferring a drone to or from an internal space as disclosed by Toshima et al. in order to provide an airlock chamber for a drone with a door that opens to allow said drone to enter into an internal space of a structure in the form of a pipeline.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Toshima et al. in view of Hatano et al., and further in view of Mitsubishi Heavy Industries, Ltd.
Toshima et al. in combination with Hatano et al. shows all of the features claimed except for the use of at least one transmitting and receiving antenna which can communicate with said drone by wireless communication.
Mitsubishi Heavy Industries, Ltd. discloses a communication system for an underwater drone, as shown in Figures 1-3, which is comprised of an underwater drone or robot, defined as Part #2, as shown in Figure 1, that is configured to move in water, at least one transmitting and receiving antenna, defined as Part #15, that is provided in an area where said antenna can communicate with said underwater drone by means of wireless communication, as shown in Figure 1, and a controller, defined as Part #4, that is connected to said antenna by means of a wired cable, as shown in Figure 1, and is configured to control said underwater drone or robot.  Said antenna is installed in water, as shown in Figure 1, and can be inserted into a container which is filled with water, as shown in Figure 1, which is to be inspected by said underwater drone or robot.
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art, to utilize at least one transmitting and receiving antenna for wireless communication with a drone, as taught by Mitsubishi Heavy Industries, Ltd., in combination with the insertion means for transferring a drone to or from an internal space as disclosed by Toshima et al. and the teachings of Hatano et al. in order to provide an airlock chamber for a drone with means for wireless communication with said drone to control said drone to enter into an internal space of a structure in the form of a pipeline.

Allowable Subject Matter
Claims 10, 13, 14, 19-28 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Zheng et al. (US 10,661,867), Habeger (US 9,738,360) and Shelton et al. (US 6,662,742) disclose various underwater drones that are remotely operated.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARS A OLSON whose telephone number is (571) 272-6685. The examiner can normally be reached Monday to Friday 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAMUEL J MORANO can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




May 23, 2022


/LARS A OLSON/Primary Examiner, Art Unit 3617